 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDapprentices;all technical,clerical,and professional employees;all trainees preparingfor jobs not included in the production`and maintenance unit, all plant protectionemployees,and all supervisors as defined in the NationalLabor Relations Act,constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(.b) of the Act.5. InternationalUnion, United Automobile, Aircraftand Agricultural ImplementWorkers of America, AFL-CIO,was onMarch 26, 1956,and at all.times since hasbeen the exclusive representative within the meaning of Section 9(a). of theAct,.ofall employees in the aforesaid unit for the purposes of collective bargaining.6.By refusingon March 15and 26,1956,to furnish information and data con-cerning job evaluations and time studiesto the respectiveUnions and their agents,thereby refusing to bargaincollectively with saidUnions as the exclusive-bargainingrepresentatives of the employees in the respective appropriate units,J.I.CaseCompany (Rock Island,Illinois)and J.I.Case Company (BettendorfWorks) haveengaged in and are engaging in unfair labor practiceswithin themeaning of Section8 (a) (5) of the Act.7.By such refusal to bargain,thereby interfering with, restraining,and coercingits employees in the exerciseof the rightsguaranteed in Section7 of the Act, theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.8.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication:]Ripon Foods, Inc.andJoseph Pfeiffer.Case No. 13-CA-$67.July 8,1957DECISION AND ORDEROn January 7, 1957, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act. Accordingly,he recommended that the complaint be dismissed in its entirety.Thereafter, the Respondent filed exceptions to the Trial Examiner'sfinding that it was engaged in' commerce within the meaning ofSection 2 (6) and (7) of the Act.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner .2[The Board dismissed the complaint.]1Pursuantto theprovisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwiththis case to a three-member panel[Chairman Leedom andMembers Murdock and Jenkins].2 As no exceptions have been filed to the Trial Examiner's dismissal of the unfair laborpractices on the merits, we adopt his findingspro forma.With respect to theRespond-ent's exceptions to the assertion of jurisdiction herein,we find, contraryto theRespond-ent's contention,that it would.effectuate the policiesof the Actto assert jurisdictionherein on the basis of the totalityof theRespondent's operations.The T.H. RogersLumber Company,117 NLRB 1732.118 NLRB No. 62. RIPON FOODS, INC.INTERMEDIATE REPORT AND RECOMMENDED ORDER537STATEMENT OF THE CASEThis is a proceeding under Section 10 (b) of the National Labor Relations Act,as amended.'On September 24, 1956, the General Counsel of the National Labor RelationsBoard caused the complaint herein to be signed and issued by the Regional Directorfor the Thirteenth Region.An answer to the complaint was filed on behalf ofRipon Foods, Inc., on October 1, 1956.2A charge previously filed by Joseph Pfeiffer, for himself and Local No. 344, onJuly 2, 1956, asserted violations of Section 8 (a) (1) and (3) of the Act, setting forththat:On June 22,1955, [1956]theEmployer discharged without cause JosephPfeiffer of2204South 80th Street.Mr.Pfeiffer was a truck driver for theEmployer.He had applied for membership in Bakery Sales Drivers, Local344, International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,AFL-CIO. Local 344,on June 8, had written the Em-ployer asking for recognition as collective bargaining agent for a unit of truckdrivers and warehousemen.On June 21,1956,notice of hearing for a repre-sentation election was sent to the Employer by the Wisconsin EmploymentRelations Board.Discharge of the complainant followed immediately.The complaint herein alleges, with respect to substantive violations of Section8 (a) (1) and(3) of the Act,that the Company,"through its officers, agents, andsupervisors,"interferedwith,restrained,and coerced,and is interfering with, re-straining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of theAct, by(a) on or about June 15, 1956, through a supervisor,interrogated an employee concerning his union activities;(b) on or about the sameday, through a supervisor,threatened an employee that he would never get advance-ment because of his activities for the Union;(c) on or about the same day, by thesame supervisor,threatened an employee with loss of employment because of hisunion activities;(d) during the week commencing June 18, 1956, by certain namedsupervisors,required additional work of employees because of their activities inthe Union;and (e)on or about June 22, 1956, by a supervisor,told employees thatdue to the Union he would have to be a slave driver and work them twice as hard.It further is alleged in the complaint that on or about June22, 1956,the Companydiscriminatorily discharged Joseph Pfeiffer,for the reasons that he had engaged inconcerted activities and that he had joined and assisted the Union and that afterthat time the Company has at all times failed and refused to reinstate Pfeifferbecause of his membership in and activities on behalf of the Union .3The Company,in its answer to the complaint,denied that it had or is engagedin unfair labor practices as charged in the complaint;asserted that the Company161 Stat. 136et seq.,29 U. S. C., Supp. I, See. 141et seq.,hereinafter called the Act.3 The General Counsel of the National Labor Relations Board or his counsel may bereferred to herein as the General Counsel, the Regional Director for the ThirteenthRegion as the Regional Director, and Ripon Foods, Inc., as the Company or the Respond-ent.Bakery Sales Drivers Union, Local 344, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, may behereinafter referred to as Local 344.3The following provisions of the Act are relevant hereto :RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization,to form, join,or assistlabor organizations,tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection. . . .UNFAIR LABOR PRACTICESSEc. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 ;$rwsss(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganization. . . . 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged Pfeiffer for good and lawful cause and denied that his dismissal hadanything to do with his joining or assisting a union. In its answer,for a furtheraffirmative defense, the Companyalleges that the matters with which the complaint is concerned involve onlyits sales branch in Milwaukee,Wisconsin,and denies that any of its acts inconnectionwith its sales in Milwaukee,Wisconsin,constitute engaging incommerce or affects or has affected commerce within the meaning of Section2 (6) and (7) of the National Labor Relations Act.This case came on to be heard before the Trial Examiner,pursuant to notice ofhearing, at Milwaukee,Wisconsin,on October 30, 1956.The hearing was closedon November 1, 1956.At the hearing, the General Counsel and the RespondentCompany were represented by counsel.The Union,on motion made at the hearing,was permitted to intervene, and was represented by counsel.The Charging Partywas present, and was represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses,to argue orally upon the record and to filebriefs, proposed findings of fact, and conclusions of law, was afforded each party.Each of counsel for the parties presented argument after all evidence had beentaken at the hearing.Briefs have been submitted for the Company and the GeneralCounsel.Motions to dismiss and to strike,made at the hearing on behalf of theRespondent,are disposed of below.Upon the entire record in this case, from his observation of the witnesses, andupon careful consideration,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT,RIPON FOODS, INC.The Respondent,Ripon Foods, Inc.,is,and at all times material hereto has been.a corporation duly organized under and existing by virtue of the laws of the StateofWisconsin,having a manufacturing plant in Ripon,Wisconsin,where it is nowand has been,during the times mentioned herein, engaged in the manufacture andsale of bakery products(cookies).The Respondent Company in the course, c'n-duct, and operation of its business causes, and at all times material to the issuesin this case has continuously caused, large quantities of raw materials used by it inthe manufacture of bakery products to be purchased and transported in interstatecommerce to its Ripon, Wisconsin,plant through the States of the United Statesother than the State of Wisconsin.During the calendar year 1955,the value ofmaterials so purchased and shipped by the Respondent to its plant at Ripon, Wisconsin,from points outside the State of Wisconsin was in excess of $500,000.ThisRespondent,in the course,conduct, and operation of its Ripon plant causes, andat all times material to the issues in this case has continuously caused,large quan-titiesof bakery products to be shipped and transported in interstate commerceinto and through States of the United States other than the State of Wisconsin.During the calendar year 1955, the value of finished products sold and transportedby the Respondent from Ripon,Wisconsin,to points outside of the State of Wis-consin was in excessof $1,000,000.The Respondent Company operates a sales branch office in Milwaukee,Wisconsin,which, during the calendar year 1955, sold bakery products (cookies) supplied tothis branch by the Ripon plant of the Company in Ripon, Wisconsin,which weresold to retail or independent grocery outlets in the Milwaukee,Wisconsin, area forapproximately$265,000.The total volume of sales of the Milwaukee sales branchfrom January 1,1956, to the date of the hearing herein, to retail outlets, mostlyindependent grocery stores in the Milwaukee area, amounted in value to approxi-mately $282,000.At the hearing, counsel for the Company moved to dismiss the complainton the ground that the Board, if it were to assume jurisdiction herein, woulddecide that the relief or order asked for by the General Counsel from the Boardwould not effectuate the policiesof the Act.In support of its position that the Board should not assume jurisdiction in thiscase because to do so would not effectuate the policiesof the Act,the Respondenturges most vigorously that the operations of the Company'sMilwaukee sales branchare entirely local and have little if any effect on interstate commerce,and thatthe General Counsel has failed to produce any evidence that the Milwaukee branchof the Company is engaged in commerce or activities affecting commerce.On behalfof the Company it is argued that:Despite his frequent assertions of "total operation"and "integration"the factis that the General Counsel has producedno evidence whatsoeverof any RIPON FOODS, INC.539integration between the Milwaukee branch and the main business of RiponFoods, and he has not rebutted the evidence produced by the Respondentwhich clearly shows that the Milwaukee branch is a separate, independentoperation.The General Counsel argues just as forcibly that:.. . The proper jurisdictional yardstick for a single employer entity is thetotality of its commercial operations. In view of the fact that there is onlyone corporate entity herein, the essence of the General Counsel's argumentis that the warehousing and selling activities of Respondent's branch officeis as inextricably a part of this total operation as the operation of its cookieprocessing plant at Ripon.If the argument of the General Counsel is conceded, the Board would followitsown jurisdictional standards, since it is undisputed upon the record that RiponFoods, Inc., purchased goods and materials from outstate and had shipped orcaused to be shipped to its Ripon, Wisconsin plant, raw products valued in excessof $500,000 during the year 1955; that during the same year the Company shippedfrom Ripon to points outside the State products valued at an excess of $1,000,000.In the year 1955, it is agreed, the Milwaukee branch sold cookies supplied to itby the Company's Ripon plant valued by sale at $265,000, these sales being madewithin a 30-mile radius in the Milwaukee area.Thus, the direct inflow standardof the Board is met, and the direct outflow standard is met, according to therevision of standards announced by the Board in 1954; and, if the Company asa whole is taken as an integral operation, these standards are fully satisfied andthe Board will retain jurisdiction.Too, the Ripon plant, as such, in its operationiswithin these jurisdiction standards 4If,on the other hand, the argument of the Respondent is adopted certainly theBoard would find that the operations of the Milwaukee branch are purely localin character, to the extent that the exercise of jurisdiction herein would not effectuatethe policies of the Act under the jurisdictional standards of the Board.On this question of jurisdiction, there is another area of fact where the partiesare in substantial agreement.The Milwaukee branch purchases no goods or productsused in the manufacture of cookies, does no manufacturing, and functions as asales outlet only.In addition to the branch manager, who is responsible for theoperations of the warehouse and sales department of the branch, there is an assistantmanager, a warehouse foreman, an office manager, 2 delivery men, 3 driver-salesmen, and 5 advance salesmen.Each one of these employees receives hiscompensation by bank check from the Ripon office of the Company. The immedi-ate supervisor of the Milwaukee branch manager is the sales manager for theCompany.Under the latter the direction of general sales policy is made andprices are set.The branch manager reports weekly to the sales manager on totaloperations and the activities and number of employees and so on, and frequentlyconferswith the sales manager.Although prices are set by the sales managerinRipon, the branch manager has full authority in the operation of the branchto vary prices according to his judgment, in the event he is over-supplied withcertain items, or for other reasons.The branch manager handles employee andpersonnel problems directly although he may, at times, confer with the Ripon officeon more important matters.The cookies manufactured at Ripon are shippedto the Milwaukee branch by order or requisition made from the Milwaukee branchto the Ripon plant, deliveries being made regularly at least once a week by trucksowned by the Company; at times, additional deliveries are made when goods havebeen requisitioned by the branch.The goods delivered from Ripon to Milwaukeeare delivered to a warehouse maintained by or for the branch in Milwaukee. TheMilwaukee branch sells and distributes cookies to independent grocers and otherretailoutlets solely within the 30-mileMilwaukee area and within the State ofWisconsin.This is the only local warehouse owned by the Company.Evidence was introduced by the Company, uncontradicted upon the record, thattheMilwaukee branch customers are its own and that all cookies delivered to itscustomers are delivered from the -branch; that the credit extended to branchcustomers is determined by the branch, although on occasions the branch managerconfers with the credit manager at Ripon; that statements of account for branchcustomers are billed from the branch, and receipts are deposited in a Milwaukeebranch bank account; that the deposits so made are made in the name of the4See Nineteenth Annual Report of the Board for the fiscal year ended June 30, 1954,p. 2.See alsoJonesboro Grain Drying Cooperative,110 NLRB 481-483.And compareRogers Bros.Wholesalers,110 NLRB 604, 605. ,540DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany and that the branch manager does not have authority to draw thereon;he does, however, retain a certain amount of cash on hand for use in connectionwith the operations of the branch .5The Trial Examiner believes that the General Counsel has carried the burdenof proof incident to the showing of Board jurisdiction. It is true that when thequestion of jurisdiction is raised, it devolves upon the General Counsel, underthe doctrine ofMeyers, et al. v. Bethlehem Ship Building Corp.,89 F. 2d 1000, toestablish jurisdiction.Here, the requirement has been met by a showing that theCompany has the dollar-volume inflow and outflow of purchases and sales, underthe jurisdictional standards of the Board, to bring the Company within the jurisdictionof the Board and that the Board under these standards, will assert jursidiction.Remington Rand,27 NLRB 488, relied upon by the Company, was decided in theyear 1940, some time before the Board established jurisdictional standards andthereafter revised its earlier standards.The right of the Board to establish itsown jurisdiction within the limits of its ultimate and final jurisdiction, unless arbitraryor capricious, long since was announced by the Board; its position has not beenupset by overruling authority.The Board, inBreeding Transfer Company,110NLRB 493, pointed out that it better effectuates the purposes of the Act, andpromotes the prompt handling of major cases, not to exercise its jurisdiction tothe fullest extent possible under the authority delegated to it by Congress, butto limit that exercise to enterprises whose operations have, or at which labor disputeswould have a pronounced impact upon the flow of interstate commerce.Thejurisdiction of the Board as announced by it and interpreted and set forth inBreeding TransferandJonesboro Grain Drying Cooperative, supra,are opposedto the position of the Company herein that this matter should be dismissed forlack of evidence to sustain the jurisdiction of the BoardsIn support of its position that the operations conducted at the Milwaukee branchare purely local and that a work stoppage therein would in no way affect the op-erations of the Company at Ripon or affect interstate commerce, the Company reliesuponN. L. R. B. v. Shawnee Milling Company,184 F. 2d 57 (C. A. 10, 1950). Thefacts in that case, however, are different than those here, because there the factsas stipulated were that the Shawnee Company operated a flour mill and facilities atShawnee, Oklahoma, its products being shipped in interstate commerce; that it alsoowned a plant at Pauls Valley, Oklahoma, the Pauls Valley Plant being operated by alocal manager who had complete charge of the activities and operations of that plant,subject only to overall supervision as to policies, including labor policies, by theofficers of Shawnee Company; that the manufacturing processes at the Pauls ValleyPlant were confined to the manufacturing of certain products and that all the rawmaterials used were purchased within the State of Oklahoma; that the manufacturedproducts of the Pauls Valley Plant were sold and distributed exclusively within theState of Oklahoma; that all purchases of raw materials for use in processing thereand all sales made by the Pauls Valley Plant were made and handled by the officeat Pauls Valley; that during the times material to the incidents in that case, an esti-mated 1 percent of raw materials used and processed at Pauls Valley originated out-side the State of Oklahoma, but during normal years no purchases of raw materialswere made by the Pauls Valley Plant outside the State; and that the raw materialspurchased outside the State during normal times were purchased from branch dealerswithin the State of Oklahoma.The difference between that case and this one isdistinct-there, the Pauls Valley Plant manufactured and produced on its own,without regard to the operations of the Shawnee Company, as a manufacturer en-gaged in interstate commerce, whereas here, the Milwaukee branch is not engagedin the manufacture of nor does it purchase raw materials, but derives its saleproducts entirely from the Ripon plant.The court, in theShawnee Millingcase,said that the facts inN. L. R. B. v. Santa Cruz Fruit Packing Company,91 F. 2d790 (C. A. 9) "are analogous to the facts in this case," and that the court in theSantaCruzcase had held that the jurisdiction of the Board did not extend to a branch6 The Company points out that when request was made on June 8, 1956, by Local 344for a meeting for the purpose of negotiating a contract, the unit designated by Local 344consisted of "driver salesmen" and that the Union's letter was addressed to the Mil-waukee branch addressed for the attention of "Mr. Ed Smith, Supervisor, MilwaukeeAgency," and not to the office of the Company in Ripon. The Company suggests that bysending its letter to the branch manager in Milwaukee, the Union and Pfeiffer recognizedthe separate status of autonomy of the Milwaukee branch.The Trial Examiner canmake no finding, on the facts herein, to that effect.6 Johns-Manville Corporation,61 NLRB 1, relied upon by the Respondent, was decidedin 1945, before promulgation of standards by the Board first in 1950 and again in 1954. RIPON FOODS, INC.541plant of a corporation engaged solely in intrastate operations, although the cor-porationwas otherwise engaged in interstate business.The court, inShawneeMilling,said:Such cases asVirginia Electric and Power Company v. N. L. R. B.,115 F. 2d414 (C. A. 4), andN. L. R. B. v. Weyerhaeuser Timber Company,132 F. 2d234, 235 (C. A. 9), are distinguishable upon the facts. In both of these casesitappears from the opinion that the unit under consideration was treated as adepartment of the corporation engaged in interstate commerce. It was ac-cordingly held that the unit under consideration was an integrated part of ageneral operation and that disturbance therein would affect commerce.Finally, counsel for the Company argues that in the constitutionalsense, the Boardiswithout jurisdiction in this case; that no jurisdictional yardstick has been shownapplicable, and consequently there is no reasonable basis upon which to claim anyalleged violation of the Act which would affect interstate commerce.Counsel saysthat the decisions inRemington Rand,27 NLRB 488, andJohns-Manville,61NLRB1, supra,evidence a consistent recognition of the limitation on Federal powerto regulate purely local operation, and therefore, the complaint should be dismissedfor lack of jurisdiction.But these cases no longer are authoritative.SeePedersenv.N. L. R. B.,234 F. 2d 417 (C. A. 2, 1956);N. L. R. B. v. Newark Morning LedgerCo., 120 F. 2d 262, 268 (C. A. 3) certiorari denied, 314 U. S. 693. Should theBoard retain jurisdiction herein, it will assert jurisdiction without caprice or withoutarbitrary action.(Breeding Transfer Company,110 NLRB,supra, p.495).Wherehere, as is apparent upon the record, administrative jurisdiction is established underannounced standards, assumption by the Board of statutory and constitutional powerin the exercise of such discretionary functions committed to it by law cannot bedisturbed.See, for example,N. L. R. B. v. Seven-Up Bottling Company of Miami,Inc.,344 U. S. 344, 348."Enterprise," as used in the decisions of the Board where the Board did or didnot assume jurisdiction, is taken by the Trial Examiner to mean in this case thatthe Company and its Milwaukee branch constitute a single enterprise.He there-fore now denies the motion made on behalf of the Respondent Company to dismissthis case on the grounds first, that for the Board to issue an order herein would noteffectuate the policies of the Act, or second, that there is a lack of jurisdiction of theBoard to decide this case. InPotato Growers Cooperative Company,115 NLRB1281, the Board in its Decision and Direction of Election had occasion to considerthe cases relied upon by the Trial Examiner in affirming the jurisdiction of theBoard in the instant case. In that case the Board said (p. 1283):Consideration of the entirety of an employer's operations is essential to effec-tuate the policies of the Act which "extends to and was explicitly designed toregulate not merely interstate transactions, but all activities which in theirtotality adversely affect the full flow of interstate commerce," because a labordispute in one section of an employer's enterprise affects the operations of otherdepartments.The Respondent during the time mentioned herein was, and now is, engagedin commerce and activities affecting commerce within the meaning of Section 2 (6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDBakery Sales Drivers Union,Local 344,affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,isa labor organization within the meaning of Section2 (5) of the Act.III.THEALLEGED UNLAWFULLABOR PRACTICESJoseph Pfeiffer was hired as a driver on or about March 21.He was interviewedfirstby Edward Smith,branch manager at Milwaukee,who selected him from anumber of applicants for a job as driver.The hiring of Pfeiffer by Smith was ap-proved or confirmedby W. C.Milbrandt, sales manager of the retail division ofthe Company.Pfeiffer was hired at a regular monthly rate, his main duties to bemaking delivery of cookies on a regularly established route, and also to performcertain other duties in the branch warehouse which included the handling of goods,some paperwork,and cleaning chores.At the time of his hire, Pfeiffer expressedinterest in sales; Smith arranged,after Pfeiffer was employed,to let the latter havesales training 1 day each week.Pfeiffer made satisfactory progress;on April 13,he was advised by Milbrandt by letter that Manager Smith and Assistant Manager 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDVidegar were pleased with his work and was also told that his salary had been in-creased by $25 a month. Again, under date of May 22, Milbrandt took occasion tocompliment Pfeiffer on a report submitted by him on new accounts.On the day Pfeiffer was hired, Smith said he warned Pfeiffer that the Companywould discharge any employee, without prior warning, for drinking on the job, fordishonesty, or for immorality.By letter dated June 22 Milbrandt advised Pfeiffer: "This is to confirm your im-mediate dismissal for drinking on the job."Final payroll check through Friday, June 22 enclosed."On the morning of May 23, Smith was present in the Milwaukee warehouse whenPfeiffer apparently injured his back while handling cartons of cookies; Pfeiffer thendisclaimed serious injury but on the following day Smith accompanied Pfeiffer tosee a company doctor; on medical advice, apparently, Pfeiffer did little or no workuntil the following Monday, May 28.On that Monday morning, Pfeiffer took histruck out and later telephoned Smith that he was in pain and was unable to workfurther that day.Smith sent Videgar out to take over Pfeiffer's truck and finishhis route for the day, and arranged for Pfeiffer to have X-rays taken to determinethe extent of his injury.The doctor subsequently reported to Smith that Pfeifferhad not suffered any serious injury and was able to continue his duties as driver.Nevertheless, according to Smith, for the next 2 weeks Pfeiffer was kept in thewarehouse and put on light work while Haggie, the warehouse foreman, took careof the route normally serviced by Pfeiffer.After the doctor discharged Pfeiffer,Smith instructed Haggie, the warehouse foreman, to put Pfeiffer back on hisregular duties of delivering bakery products and also to perform the usual warehouseduties assigned to him.According to witnesses called by the Company including Smith and Videgar, afterPfeiffer returned to his ordinary work after his injury he became progressively laxin his work, his deliveries were made late to stores, and the advance salesman (whoarrived at an outlet in order to service the store) complained that Pfeiffer's deliverieswere late.According to the testimony herein, which is uncontradicted, 3 orpossibly 4 reports of late deliveries were made within the week after Pfeifferreturned to his regular duties on his truck.The Company contends that Pfeiffer at the outset of his employment was anexcellentworker, but thatafterhe became interested in the Union his workdeteriorated to the point where he had to be fired-not because of his interest inthe Union, but because he was an unsatisfactory employee.The Company invokedthe "drinking on the job" rule to terminate his employment with it.Before his employment by the Company, Pfeiffer had been a member of Local360 of the Teamsters' Union; after his employment by the Company he transferredto Local 344.One other delivery man was employed by the Company.DonaldThompson, the other delivery man, took out a membership card in Local 344 aboutthe time Pfeiffer transferred from Local 360 to Local 344.Smith received the June 8 letter from the Union on about June 8 or 9; Pfeifferinformed Smith that the Union had sent the letter; Smith claims that he wasconfused during the discussion about the Union because of the use of the word"driver-salesman" in the letter which did not identify either Pfeiffer or Thompson(the only two deliverers) or any one other intended by the Union to be one of itsmembers.On about June 15 Smith called Thompson into his office to ask him why he hadleft his truck loaded and unlocked over night, and at that time Pfeiffer went intoSmith's office and asserted that any discussion with the deliverymen would have todo with him also; Smith asked Pfeiffer to leave while he was talking to Thompsonand Pfeiffer refused to do so.At that time, it seems, Pfeiffer claimed that Smithhad called Thompson in because of a prejudice of the Company against the Union.At about this time Smith seems to have made up his mind that he would checkmore carefully on deliveries being made by Pfeiffer and Thompson and to takecognizance of reports which had come to him that Pfeiffer and Thompson weredeserting their routes, that Pfeiffer was parking his truck in areas away from hisroute.Pfeiffer at about this time complained to Thomas Haggie, warehouseforeman, and to Smith that he and Thompson were being discriminated againstbecause of their activities on behalf of the Union.On the morning of June 22 Smith was planning on leaving on vacation andasked Pfeiffer that the latter try to "hold up" his route, and see that there wouldbe no delay in the making of deliveries.After Pfeiffer left the warehouse SmithorderedVidegar to go out on delivery and while out check the route whichPfeiffer was assigned to service.Videgar did go out, found Pfeiffer on the street RIPON FOODS, INC.543makingdeliveries,and according to Pfeiffer invited him to lunch.Videgar testifiedthat Pfeiffer suggested a tavern where they couldget afish fry.Pfeiffer and Videgar,as well as Smith,testifiedconcerning a meetingduring alunch period on June 22.Thereisconflictbetween the testimony of Pfeiffer andVidegar.In substance Pfeiffer testified that Videgar proposed to him that thetwo meet for lunch for the purpose of discussing the Union; that Videgar suggestedthe tavern at which they were to meet; and that after they had met Videgarinsistedthat Pfeiffer have a beer and ordered one for him, ordering a "shot" for himself.Pfeiffer said further that Videgar, who had completed his work for the day, insistedthat Pfeiffer have another beer, which he did, and that Videgar had another drinkor two while they were standing there.According to Videgar, he wasproceedingto a certain place where he had a call to make and as he passed an intersection hesaw a Ripon truck; that he pulled over to the curb and Pfeiffer parked his truckand came over and told Videgar he wanted to talk to him and that they madearrangementstomeet after Videgar had made "a couple calls."Videgar saidthat Pfeiffer told him he knew the man in the tavern and that after they had gonein there, he was told by the bartender that the kitchen would not open until around4:30 or 5 o'clock; that Pfeiffer said at that point that he was thirsty and Videgarreplied "Okay, I will have a drink."While they were there, according to Videgar,each one of them had three drinks, Pfeiffer drinking beer and Videgar drinking whiskeyand water. It seems clear enough that Pfeiffer and Videgar were in the tavern forabout 45 minutes, leaving around 1:15 to 1:30 p. m.While Pfeiffer and Videgar were sitting at the bar in the tavern, Smith, who hadgone outto search for Videgar, saw the two at the bar as he looked through theoutside window of the tavern.Smith did not enter the tavern.After Videgar returned to his home, he having stopped in the meantime to havehis car serviced, he was informed that Smith had telephoned and requested thathe report back to Smith's office.According to Smith, he was advised by an advancesalesmanthat Pfeiffer's truckwas parked in a residential district off Pfeiffer's assigned route at about 3:30 p. m.;and that he had been advised by one of the salesmen that Pfeiffer was late withhis deliveries.It seems clear enough that Pfeiffer returned from his route thatday around 4 or 4:30 p. m.; that upon being called into Smith's office, he toldSmith that he had a very few stops to make after 1 p. m. and admitted to Smiththat he had had a drink of beer.It seemsthat after Pfeiffer finished his routedeliveries, he had gone to pick up Thompsonat a garagewhere Thompson hadleft his truck for repairs.Pfeiffer claimed he had authority to do this; Smith saysthat he undertook to pick up Thompson upon his own initiative and not instructionfrom Smith.Videgar reported to Smith at the latter's office and upon being questioned bySmithadmitted that he and Pfeiffer had been in the tavern and that he (Videgar)had had "a couple of whiskies."When Pfeiffer reported to Smith that afternoonhe was questioned by Smith as to what he was doing in the tavern with Videgar andwhy it took him as long as it did to finish making deliveries on his route in theafternoon.Pfeiffer claimed that he had been held up at one grocery store becausehe helped the advancesalesman in openingcartons and arranging goods on theshelves and that he was justified in taking the time he did to finish his afternoondeliveries.Smith reviewed Pfeiffer's work and his growing laxity in his performanceof his duties, reminded him that he had been told that he would be fired if he werecaught drinking on the job. Smith thereupon called Milbrandt on the telephone,informedMilbrandt of the happenings of the afternoon and told Milbrandt thathe intended to discharge Pfeiffer.According to Smith, Milbrandt agreed.Smithalso told Milbrandt on the telephone, according to Smith, that he thought Videgarshould be disciplined and he made that recommendation to Milbrandt.FollowingSmith's telephone request to Milbrandt, Milbrandt wrote the letter of dischargeadvising Pfeiffer ofhis dismissaland enclosing his final paycheck.Subsequent to the return of Smith from his vacation, he conferred with Milbrandtconcerning whether or not Videgar should be disciplined.The result was thatVidegar was deprived of his vacation, and required to make strict reports of hisactivities while on his job.It is argued by the General Counsel that the evidence clearly establishes thatSmith, the branch manager, attempted to thwart union organization of h's em-ployees by threats of discharge, threats of acting as a slave driver, and actual im-positionof additional duties, and therefore a violation of Section8 (a) (1) isapparent on the record herein without regard to whether or not the acts of theRespondent Company constitute violations of Section 8 (a) (3). It is said that theRespondent Company carried out its threats, in part, by imposing extra duties upon 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion adherents as well as by the discharge of Pfeiffer on June 15, although Smithinstructed Pfeiffer to return to work on the following Monday morning.The evidence in support of the allegation of the complaint with respect tothreats of discharge, of more severe discipline, and imposition of additional dutiesrestmainly upon the testimony of Pfeiffer and,. to some extent the testimony ofThompson.The Trial Examiner has had the benefit of hearing the testimony ofPfeiffer and Thompson, as well as the testimony of Smith, and does not believe thatthe remarks made by Smith at the various times described in the months of Mayand June can be construed to mean that the Respondent through Smith or Haggie,the foreman, were deliberately intended to threaten or interfere with the rights ofPfeiffer or Thompson or any other employee to engage in union activity.The claimof Pfeiffer that he was given extra duties or that other union adherents were givenextra duties,isnotproven upon the record; indeed, it appears from the testimonyof other witnesses that it had been a long-established practice at the warehouse fordrivers to be on their routes for approximately 261/2 hours per week and that, beingemployed for a 40-hour week, other duties were expected of them in the warehouse.In considering the question of credibility as between the several witnesses called bythe General Counsel and counsel for the Respondent, the Trial Examiner is of theopinion that Smith was a straightforward and credible witness; that Videgar, whoobviously was nursing a grievance against the Company for deprivation of hisvacation, nevertheless testified according to his best memory of actual happeningsduring these times; and that the testimony of Haggie with respect to the work ofPfeiffer and Thompson in the warehouse is to be credited.?The General Counsel argues further that as to the alleged violations of Section8 (a) (3) of the Act, the evidence shows -that Pfeiffer, a satisfactory employee, wasdischarged for drinking with his superior even though that same supervisor(Videgar)was fully aware that Pfeiffer had additional deliveries to make thatafternoon; and that a further fact which compels the inference of unlawful motivationfor the discharge of Pfeiffer is that the same supervisor experienced disparate treat-ment, inasmuch as he remained an employee of the Respondent in the identical posi-tion he had held prior to Pfeiffer's discharge.At the hearing, Smith testified thatat the time he hired Pfeiffer he advised him that he was hired to fill a vacancycaused by the discharge of a man for drinking on the job.Although, as theGeneral Counsel points out, the company rule was invoked "as the straw that brokethe camel's back" nevertheless it seems to the Trial Examiner that the Company wasjustified in invoking the rule in consideration of the prior performance demonstratedby Pfeiffer, as proven on the record, after Pfeiffer transferred his membership intheUnion into Local 344.The mere fact that an employee has joined a unioncannot afford him complete immunity for infractions of management rules.On the facts of the case, and upon his resolution of questions of credibility asbetween the several witnesses, the Trial Examiner believes and finds that the Com-pany, in discharging Pfeiffer, discharged him for cause, and not because of Pfeiffer'sinterest in or activities on behalf of the Union.Nor can the Trial Examiner findthat any of the activities of the Respondent in connection with the work of Pfeiffercan be construed as interference, intimidation, or coercion of any of the other em-ployees of the Company at the Milwaukee warehouse or elsewhere.There is nocorroboration of Pfeiffer's testimony concerning Smith's inquiry to him concerningthe Union, supposedly made on June 15, when Pfeiffer said that he was dismissedor discharged but told by Smith to report for work on the following Monday. Inthis connection the testimony of Smith is credited and the Trial Examiner cannotaccept the testimony of Pfeiffer.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of the Respondent, Ripon Foods, Inc., constitute trade, traffic,and commerce among the several States, within the meaning of Section 2 (6) oftheAct.7Haggie testified mainly concerning the work of Pfeiffer before and after his back in-jury and the resentment of Pfeiffer concerning the instructions of Smith to keep a timerecord as to when Pfeiffer and Thompson reported for work each day. To the TrialExaminer the testimony of Pfeiffer concerning the additional duties imposed upon himafter it became known that he was interested in the Union, cannot be construed by anystretch of imagination to show discrimination against him or any other employee becauseof union activity or membership. CONSOLIDATED BLENDERS, INC.545.2.Bakery SalesDriversUnion,Local 344,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, is alabor organization within the meaning of Section 2 (5) of the Act.3.TheRespondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication.]Consolidated Blenders, Inc.andRobert L. Kinney, et al., Peti-tionerandAmerican Federation of Grain Millers,Local No.178, AFL-CIO.Case No. 17-RD-136. July 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Cassidy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board' finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union is no longer the repre-sentative of certain employees of the Employer as defined in Section9 (a) of the Act.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union contends that the petition should be dismissed on theground that the Employer sponsored this decertification petition.The Union was certified February 29, 1956. Several months offruitless bargaining followed after which no efforts were made atfurther negotiations.On or about February 1957 Plant Superin-tendent Newsome attended a meeting of the Company's board ofdirectors at which he was asked what was to be done about the Unionand to find out how the employees felt about it. The next day, New-some called into his office employee Bergerson, the only remainingunion committeeman still employed by the Company, and one otheremployee, told them what the directors had asked and stated thatthe Company's president had said he would "takecareof his boys."About this time, Petitioner Kinney asked Newsome when the Union'scertification expired.Kinney then contacted Sidner, the Employer'sattorney.Kinney told him that the employees wanted to decertify'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Murdock and Jenkins].118 NLRB No. 59.450553-58-vol. 118-36